Citation Nr: 0030065	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  96-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
due to service and/or secondary to service-connected 
disabilities of the right hip and bilateral knees.

2.  Entitlement to service connection for a right shoulder 
strain.

3.  Entitlement to an increased evaluation for shrapnel 
fragment wounds to the right hip and bilateral knees, with 
degenerative joint disease (DJD) of the right hip and 
calcific tendonitis of both knees, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This appeal arose from April and November 1996 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied an 
increased evaluation for the right hip and bilateral knee 
shrapnel fragment wound residuals and which denied service 
connection for a back disability, respectively.  In January 
1998, the RO issued a rating action which denied an increased 
evaluation for the service-connected PTSD; in March 1998, the 
RO denied service connection for a right shoulder disorder.  
In May 1998, the issues of an increased evaluation for the 
right hip and bilateral knee shrapnel fragment wound 
residuals and of service connection for a low back disorder 
were remanded by the Board of Veterans' Appeals (Board) for 
further development.  In February 1999, the RO issued a 
rating action which denied entitlement to service connection 
for a right shoulder disorder.  An August 1999 rating action 
increased the evaluation assigned to the service-connected 
PTSD to 50 percent.  A May 2000 supplemental statement of the 
case informed the veteran and his representative of the 
continued denials of his claims for service connection for a 
low back disability and for an increased evaluation for the 
service-connected right hip and bilateral knee shrapnel 
fragment wound residuals.


FINDINGS OF FACT

1.  The veteran's diagnosed degenerative disc disease (DDD) 
of the low back was not present in service, had not 
manifested to a compensable degree within one year of his 
separation, and is not etiologically related to his service-
connected right hip and knee shrapnel fragment wound 
residuals.

2.  The veteran's diagnosed right acromioclavicular (AC) 
joint arthritis was not present in service, had not 
manifested to a compensable degree within one year of his 
separation, and had not been related to the inservice 
complaints of a right shoulder strain.

3.  The veteran's service-connected right hip and bilateral 
knee shrapnel fragment wound residuals are manifested by no 
objective evidence of limited function and no x-ray evidence 
of arthritis.

4.  The veteran's service-connected PTSD is manifested by an 
intact memory; logical and goal directed speech; normal 
thought processes; no evidence of delusions or 
hallucinations; no panic attacks; and some depressive 
symptoms.


CONCLUSIONS OF LAW

1.  The veteran's low back DDD was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of his 
service-connected right hip and bilateral knee shrapnel 
fragment wound residuals.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.310(a) (2000).

2.  The veteran does not have chronic residuals of a right 
shoulder injury which were incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right hip and bilateral knee 
shrapnel fragment wound residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.20, 
4.45, Codes 5003, 5010, 5024 (2000).

4.  The criteria for an evaluation in excess of 50 percent 
for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 4.126, 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  Service connection for a low back 
disability and for a right shoulder 
disorder


APPLICABLE LAWS AND REGULATIONS

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2000).

If the chronicity provision of 38 C.F.R. § 3.303(b) is not 
applicable, a claim for service connection may still be 
awarded pursuant to this regulation if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).


FACTS

Low back

A review of the veteran's service medical records contained 
no complaints of or treatment for a low back disorder.

During a January 1990 VA hospitalization for the observation 
and evaluation of the veteran's PTSD, he complained of 
occasional stiffness in the low back.  The examination of the 
musculoskeletal system was negative.  A March 31, 1992 VA 
outpatient treatment record noted his complaint of low back 
pain (it was noted that he was a mailman and carried a mail 
sack on a daily basis).  The objective evaluation included a 
normal neurological evaluation, as well as normal deep tendon 
reflexes.  During a June to August 1992 period of 
hospitalization for his PTSD, he was noted to have normal 
range of motion of the back, with no evidence of tenderness 
in the spine.

The veteran was treated by VA on an outpatient basis between 
September and December 1995.  He had stated that he had 
injured his back on Labor Day.  He reported that he was 
suffering from low back pain, as well as numbness and 
tingling in both legs.  An October 1995 CT scan revealed the 
presence of a large herniated disc in the L5 to S1 region.  
Private records from January and February 1996 again referred 
to his herniated disc, noting that the pain had begun after 
he had injured himself on-the-job, when he had stepped off a 
step too fast and turned too quickly.  In May 1996, he 
underwent a discectomy.

The veteran was examined by VA in April 1997.  There was no 
tenderness in the low back and no evidence of radiation.  The 
examiner then stated that "[h]is lumbar back disc problems 
had no association with his injury in Vietnam [to the right 
hip and knees] and should not be included as a service 
connected disability, since this occurred 25 some odd years 
after the patient was in Vietnam."

VA re-examined the veteran in August 1998.  It was noted that 
he had had no trouble with his back until he hurt it at work 
in 1995.  He complained of low back pain but no radiation.  
He held himself tensely, with minimal flattening in the 
lumbar area.  The diagnosis was residuals of acute low back 
injury September 2, 1995, status post removal of the disc at 
L5-S1.  The examiner then stated that "[t]his was an on-the-
job injury and it was not related in any way to his time in 
the military.  I am unable to relate his back problems to the 
in-service injuries."

Another VA examination of the veteran was conducted in 
September 1999.  It was noted that he had hurt his back in 
1995 and that he now had difficulties bending, making sudden 
movements and in lifting more than 10 pounds.  He was also 
bothered by walking, standing or sitting.  The examiner than 
stated that "[i]t is not at least as likely as not that the 
veteran's current low back condition is related to his 
service-connected right hip and bilateral knee conditions 
which are residuals of shrapnel fragment wounds."


Right shoulder

A review of the veteran's service medical records, noted a 
normal entrance examination conducted in June 1969.  On 
August 31, 1970, he reported that he had made the wrong 
movement during training and had twisted his right shoulder.  
He referred to pain ever since.  The objective examination 
noted full range of motion, with pain on adduction and 
external rotation.  He was unable to lift his arm above his 
shoulder.  There was no deformity of the joint and an x-ray 
was negative.  The impression was rotator cuff strain.  He 
was put on a temporary profile.  He was then hospitalized in 
July 23, 1971 for the treatment of shrapnel fragment wounds.  
During this hospitalization, he complained of weakness in the 
right shoulder and an inability to lift anything.  He stated 
that he had injured it during basic training.  An examination 
of the right shoulder was negative.  He was then transferred 
to Fitzsimmons Hospital, where he continued to complain of 
right shoulder weakness, which he indicated had been present 
since he had sprained it in training.

During a January 1990 VA hospitalization for the observation 
and evaluation of PTSD, the veteran's musculoskeletal system 
was noted to be within normal limits.  He was then examined 
by VA in October 1992.  He described having pain in the mid-
portion of the trapezius muscle bilaterally; the shoulder 
joint was not actually involved.  He stated that he always 
carried his mail bag on the left shoulder.  He displayed 180 
degrees of flexion, 0 degrees of extension, 90 degrees of 
internal and external rotation, and 180 degrees of abduction 
(the same as shown by the left side).

The veteran was examined by VA in April 1997.  The examiner 
noted no trouble with the right shoulder as the veteran 
entered the examining room.  He claimed that he was unable to 
raise his arm above a 90 degree angle.  He also claimed that 
when raising his arm up in front, he was unable to go any 
further than about 110 degrees and could not bring his arm 
behind him.  An x-ray was negative.  The examiner commented 
that his right shoulder complaints did "...not appear to be 
associated with any service connected disability."

A VA examination was performed in August 1998.  He complained 
of right shoulder stiffness and pain.  The examination of the 
shoulders revealed that they were symmetrical and were 
without swelling or deformity.  He displayed minor tenderness 
over the AC joint.  Forward flexion was to 170 degrees; 
abduction was to 170 degrees; internal rotation was to 90 
degrees; and external rotation was to 70 degrees.  An x-ray 
was negative.  The diagnosis was minor degenerative arthritis 
of the right AC joint.

Another VA examination was conducted in September 1999.  His 
right shoulder displayed some crepitation at the AC area, as 
well as decreased range of motion.  The diagnosis was right 
AC arthritis.


ANALYSIS

After a careful review of the evidence of record, it is found 
that service connection for low back and right shoulder 
disabilities is not warranted.  In regard to the claim for 
service connection for a low back disability, it is noted 
that the veteran has been diagnosed with DDD of the lumbar 
spine.  However, there is no objective indication that a back 
disorder, to include DDD, was present in service, nor is 
there any indication that DDD was present to a compensable 
degree within one year of his discharge from active duty.  
The veteran has also claimed that he suffers from a low back 
disorder as a result of his service-connected right hip and 
bilateral knee shrapnel fragment wound residuals.  However, 
the objective evidence of record, to include the reports of 
VA examinations conducted in April 1997, August 1998 and 
September 1999, indicates that no such etiological 
relationship exists.  In fact, these examinations all noted 
that his back complaints were related to an on-the-job injury 
suffered in September 1995.  Each of these examinations 
specifically found that there was no relationship between the 
service-connected shrapnel fragment wounds to the right hip 
and knees and the low back condition which had its onset 
numerous years following service and after an accident 
experienced at work.

It is also found that service connection for a right shoulder 
disorder is not justified based upon the evidence of record.  
The service medical records did show that the veteran 
suffered a sprain to the right shoulder in August 1970.  The 
question thus arises as to whether this injury resulted in 
the development of a "chronic" disability for which service 
connection may be granted.  A careful review of the evidence 
of record does not support a finding of chronicity in this 
case.  The service medical records noted a sprain to the 
right shoulder in August 1970; he continued to complain of 
shoulder pain in July 1971.  However, there was no further 
mention in the records of shoulder pain from July 1971 to his 
discharge in January 1972.  Moreover, there were no 
complaints made concerning the right shoulder between his 
date of separation in January 1972 and the October 1992 VA 
examination, when he reported pain in the bilateral trapezius 
muscles.  The veteran was subsequently examined by VA on 
three separate occasions; at no time did the examiners relate 
his current AC arthritis to the sprain suffered in service.  
This evidence, taken as a whole, argues against a finding of 
chronicity in this case.  While the veteran has rendered his 
own opinion that his inservice right shoulder sprain had 
resulted in his currently diagnosed AC arthritis, he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Nor is service connection warranted for his 
arthritis on a presumptive basis since there is no objective 
evidence of record to suggest that it manifested to a 
compensable degree within one year of his separation from 
service.

Despite the fact that the veteran has not established 
chronicity, his claim could still be allowed "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage, 
supra, at 498.  While a condition (a right shoulder sprain) 
was noted in service, there is no evidence in this case of 
continuity of symptomatology after service.  On the contrary, 
the objective evidence showed no complaints from 1972 to 
1992.  Therefore, there is no evidence of post-service 
continuity of symptomatology to which to relate any current 
condition.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for low back and right shoulder disabilities.


II.  Increased evaluations for service-
connected right hip and bilateral knee 
shrapnel fragment wound residuals and 
PTSD


APPLICABLE LAWS AND REGULATIONS

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2000).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2000).

According to the applicable criteria, tenosynovitis is to be 
rated as degenerative arthritis on the basis of limitation of 
motion of the affected parts; traumatic arthritis is also to 
be rated as degenerative arthritis.  38 C.F.R. Part 4, Codes 
5010, 5024 (2000).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
Part 4, Code 5003 (2000).

The applicable rating criteria for evaluating psychoneurotic 
disorders in this case is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2000).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126 (2000).

FACTS

Right hip and bilateral knee shrapnel fragment wound 
residuals

The service medical records indicated that the veteran had 
sustained multiple shrapnel fragment wounds to the right 
thigh in December 1970.  In July 1971, he complained of pain 
in the right anterior thigh area, particularly with walking.  
The objective examination noted that there was a tenderness 
over the scars on the right greater trochanter and over the 
mid-lateral thigh.  He was subsequently transferred to 
Fitzsimmons Hospital, where he continued to complain of pain 
in the right hip and thigh.  The assessment was painful right 
hip of unknown etiology, possibly greater trochanteric 
bursitis.  The October 1971 Medical Evaluation Board found 
multiple shrapnel fragment wounds, right lower extremity, 
with no artery involvement, healed with retained foreign 
bodies in the greater trochanteric within the soft tissue 
space.  

The veteran was examined by VA in April 1997.  It was noted 
that his shrapnel fragment wounds all appeared to be well 
healed and were not causing any problems.  While no specific 
measurements were provided, the examiner noted that none of 
his joints (except for the right shoulder) showed any 
limitation of motion.  The scars were all well healed and did 
not affect range of motion.  None of the scars were inflamed, 
infected or had any large amount of keloid formation.  The 
retained foreign bodies were in the soft tissue and were 
causing no problems.

In August 1998, VA re-examined the veteran.  He stated that 
his right hip and knees hurt.  He admitted that he had been 
in a motor vehicle accident in 1981, although he indicated 
that x-rays taken of the right thigh at that time had been 
negative.  There was no objective evidence of a shrapnel 
injury to any joint.  The knees were symmetrical and equal, 
with no swelling or deformity.  There was minimal 
crepitation, but there was no subluxation, instability or 
evidence of ligament tears.  Range of motion of the knees was 
0 to 140 degrees.  An x-ray revealed the presence of minute 
shrapnel particles in the right leg and thigh; the knees were 
negative.  The diagnosis was known retained metal fragments 
of the right leg.

The veteran complained of constant right hip pain during a 
September 1999 VA examination.  This pain was worse with 
activities.  He also stated that his knees were painful and 
occasionally stiff.  While his right knee would sometimes 
lock up, he had never experienced give way.  He did not 
describe locking or give way of the left knee.  There was no 
swelling.  He referred to pain with walking, standing, 
kneeling, running or jogging.  The objective examination 
noted only subjective tenderness over the entire upper third 
of the right thigh anteriorly, medially, laterally and 
posteriorly, as well as over the gluteal area.  No point 
tenderness could be discerned.  The right knee displayed 
intact ligaments, with no laxity.  There was no swelling, 
increased heat, effusion or synovial inflammation.  There was 
some patella crepitation.  He claimed that he had terrible 
pain on all motions.  The left knee displayed no ligament 
laxity, no effusion, no swelling and no objective evidence of 
tenderness.  There was subpatellar crepitation on 
manipulation.  He complained of severe pain during the 
examination.  His joints displayed the following ranges of 
motion:  

left knee: 0 to 85 degrees (active range of motion) and 
0 to 95 degrees (passive range of motion); 

right knee: 0 to 84 degrees (active range of motion) and 
0 to 134 degrees (passive range of motion); 

right hip: flexion of 0 to 52 degrees (active) and 0 to 
95 degrees (passive) (0 to 120 normal); adduction of 0 to 10 
degrees (active) and 0 to 20 degrees (passive) (0 to 30 
degrees normal); abduction of 0 to 15 degrees (active) and 0 
to 22 degrees (passive) (0 to 35 normal); internal rotation 0 
to 29 degrees (active) and 0 to 40 degrees (passive) (0 to 45 
degrees normal); and external rotation of 0 to 28 degrees 
(active) and 0 to 30 degrees (passive) (0 to 45 degrees 
normal).  

X-rays of the right hip revealed shrapnel fragment particles 
in the soft tissues over-shadowing the right hip; otherwise, 
the study was normal.  X-rays of the knees were within 
satisfactory limits, except for some shrapnel fragments in 
the soft tissues of the right leg.  The diagnoses were of 
multiple shrapnel fragment wounds with well healed scars with 
no functional limitations and right hip pain, calcific 
tendonitis. 

The examiner commented that there was no objective evidence 
of limited function of the right or left knees or of the 
right hip.  The limitations were subjective by history only.  
There was no objective evidence of weakened movements, 
fatigability or incoordination of the knees or right hip.  
The examiner further noted that there was no additional loss 
of range of motion or function due to pain on use.  It was 
noted that the range of motion studies may have been 
unreliable because of the veteran's inability to follow 
instructions and cooperate fully; his subjective pain limited 
his functioning because he said that he was afraid to do the 
activities.


PTSD

The veteran was originally awarded service connection for 
PTSD by a rating action issued in March 1990; at that time, 
it was assigned a 10 percent disability evaluation.  This 
evaluation was eventually increased to 50 percent, effective 
April 1997.

An April 24, 1997 statement from the Vet Center noted that 
the veteran had had a sharp increase in his PTSD symptoms in 
November 1996.  These symptoms included nightmares, 
sleeplessness, flashbacks with extreme hypervigilance 
bordering on paranoia, extreme mistrust, intrusive thoughts, 
irritability, and severe estrangement.  These symptoms had 
been worsened by financial stresses, an on-the-job back 
injury and his denial of worker's compensation.  At the 
current levels, his symptoms caused major impairment.  With 
therapy and vocational rehabilitation, it was hoped that his 
symptoms would be reduced.

The veteran was examined by VA on April 23, 1997.  The mental 
status examination noted that he was in good contact.  He was 
oriented and his sensorium was clear.  He was not 
particularly tense, ill at ease or depressed.  He displayed 
no psychotic ideation.  The diagnosis was chronic PTSD by 
history.  He was re-examined by VA in May 1997.  He was noted 
to be appropriately groomed and dressed.  He was alert and 
oriented in four spheres.  His memory was intact and his 
speech was logical, goal directed and intact.  His thought 
processes were not impaired and there was no evidence of 
delusions or hallucinations.  While there were some 
depressive symptoms along with sleep impairment, there was no 
evidence of panic attacks.  He was distressed about his 
financial and work situations.  His PTSD was assigned a 
Global Assessment of Functioning (GAF) Score of 50.

A VA examination conducted in September 1997 noted the 
veteran's complaints of constant depression, severe 
nightmares, flashbacks, nervousness, and a desire to be 
alone.  He noted that the weather in Louisiana triggered 
memories of Vietnam.  The objective evaluation noted that he 
appeared to be sad and anxious.  He was somewhat nervous and 
almost tearful at times.  His thoughts were normal in rate, 
logical, coherent and goal directed.  His memory and 
concentration were grossly intact.  The diagnosis was PTSD, 
which was assigned a GAF Score of 45 to 50.

In August 1998, the veteran was re-examined by VA.  He stated 
that his PTSD symptoms had increased since he became 
unemployed and had to care for his disabled son.  He noted 
that he was constantly jumpy and could not stand to be around 
people.  He was easily startled and referred to extensive 
anxiety.  The mental status examination found that he was 
alert and oriented in all spheres.  His memory was intact and 
his speech was logical, goal directed and intact.  There was 
no impairment in his thought processes and there were no 
delusions or hallucinations.  He had some depressive 
symptoms, but no panic attacks.  The examiner noted that the 
MMPI was invalid; it was noted to be a cry for help, an acute 
disturbance, or a tendency to engage in exaggeration of 
symptoms for secondary gain.  He was either exaggerating for 
psychological intervention or for secondary gain.  The 
diagnosis was PTSD and a GAF Score of 50 was assigned.  A 
private psychologist noted in April 1999 that the veteran had 
significant symptoms related to PTSD.


ANALYSIS

Right hip and bilateral knee shrapnel fragment wound 
residuals

After carefully reviewing the evidence of record, it is found 
that a schedular evaluation in excess of 10 percent for the 
service-connected right hip and bilateral knee shrapnel 
fragment wound residuals is not warranted.  The objective 
evidence of record did not show x-ray evidence of involvement 
of two or more major joints and occasional incapacitating 
exacerbations.  In fact, the VA examinations conducted in 
April 1997, August 1998 and September 1999 showed no 
objective functional impairment of the right hip or knees.  
The September 1999 VA examination found that his limitations 
were subjective only and not supported by the objective 
clinical findings.  The x-rays showed no arthritis.  There 
was also no objective evidence of weakened movements, 
fatigability, incoordination or additional loss of function 
due to pain.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for right hip and bilateral knee shrapnel fragment 
wound residuals.


PTSD

After a careful review of the evidence of record, it is found 
that a schedular evaluation in excess of 50 percent for the 
service-connected PTSD is not justified.  The objective 
evidence of record does not show that the veteran suffers 
from occupational and social impairment due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  While the veteran has difficulty in adapting to 
stressful circumstances, to include worklike settings, the 
other symptoms needed to justify the assignment of a 70 
percent disability evaluation have not been satisfied.  A GAF 
Score of 50 has been assigned, which represents the presence 
of serious symptoms, see American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, page 
47 (4th ed., revised 1994); however, it is found that the 50 
percent disability evaluation currently assigned adequately 
compensates the veteran for the current seriousness of his 
symptoms.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected PTSD.


EXTRASCEDULAR EVALUATIONS

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related  factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluations assigned to the right hip and 
bilateral knee shrapnel fragment wound residuals and to the 
PTSD are not inadequate.  As the schedular criteria provide 
bases to award increased compensation for the shrapnel 
fragment wound residuals and for the PTSD, which have been 
considered, as discussed above, it does not appear that there 
any "exceptional or unusual" circumstances indicating that 
the rating schedule is inadequate to compensate the appellant 
for these disabilities.  For example, the veteran has never 
been hospitalized for treatment of either condition.  
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  In the absence 
of any evidence which reflects that these disabilities are 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, the RO's failure to 
consider or to document its consideration of this section was 
not prejudicial to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Service connection for a low back disability is denied.

Service connection for a right shoulder sprain is denied.

An increased evaluation for right hip and bilateral knee 
shrapnel fragment wound residuals is denied.

An increased evaluation for PTSD is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

